
      
        FEDERAL COMMUNICATIONS COMMISSION 
        47 CFR Part 73 
        [DA 00-2211, MM Docket No. 00-180, RM-9956] 
        Digital Television Broadcast Service; Fort Myers, FL 
        
          AGENCY:
          Federal Communications Commission. 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:
          The Commission requests comments on a petition filed by Fort Myers Broadcasting, licensee of Station WINK-TV, NTSC Channel 11, Fort Myers, Florida, proposing the substitution of DTV Channel 9 for Station WINK-TV's assigned DTV Channel 53. DTV Channel 9 can be allotted to Fort Myers, Florida, in compliance with the principle community coverage requirements of Section 73.625(a) at reference coordinates (26-48-01 N. and 81-45-47 W.). As requested, we propose to allot DTV Channel 9 to Fort Myers with a power of 20 and a height above average terrain (HAAT) of 451 meters. 
        
        
          DATES:
          Comments must be filed on or before November 24, 2000, and reply comments on or before December 11, 2000. 
        
        
          ADDRESSES:
          Federal Communications Commission, 445 12th Street, S.W., Room TW-A325, Washington, DC 20554. In addition to filing comments with the FCC, interested parties should serve the petitioner, or its counsel or consultant, as follows: Joseph A. Belisle, Leibowitz & Associates, P.A., One SE 3rd Avenue, Suite 1450, Miami, Florida 33131 (counsel for Fort Myers Broadcasting Company). 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Pam Blumenthal, Mass Media Bureau, (202) 418-1600. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        This is a synopsis of the Commission's Notice of Proposed Rule Making, MM Docket No. 00-180, adopted September 29, 2000, and released October 2, 2000. The full text of this Commission decision is available for inspection and copying during normal business hours in the FCC Reference Center 445 12th Street, S.W., Washington, DC. The complete text of this decision may also be purchased from the Commission's copy contractor, International Transcription Services, Inc., (202) 857-3800, 1231 20th Street, NW, Washington, DC 20036. 
        Provisions of the Regulatory Flexibility Act of 1980 do not apply to this proceeding. 

        Members of the public should note that from the time a Notice of Proposed Rule Making is issued until the matter is no longer subject to Commission consideration or court review, all ex parte contacts are prohibited in Commission proceedings, such as this one, which involve channel allotments. See 47 CFR 1.1204(b) for rules governing permissible ex parte contacts. 
        For information regarding proper filing procedures for comments, see 47 CFR 1.415 and 1.420. 
        
          Federal Communications Commission. 
          Barbara A. Kreisman, 
          Chief, Video Services Division, Mass Media Bureau. 
        
      
      [FR Doc. 00-25526 Filed 10-4-00; 8:45 am] 
      BILLING CODE 6717-01-P 
    
  